Title: From Thomas Jefferson to George Wythe, 1 March 1779
From: Jefferson, Thomas
To: Wythe, George



Dear Sir
Forest March. 1. 1779.

Since I left you I have reflected on the bill for regulating the practising of attornies, and of our omitting to continue the practitioners at the county and General courts separate. I think the bar of the general court a proper and an excellent nursery for future judges if it be so regulated as that science may be encouraged and may live there. But this can never be if an inundation of insects is permitted to come from the county courts and consume the harvest. These people traversing the counties seeing the clients frequently at their own courts or perhaps at their own houses must of necessity pick up all the business. The convenience of frequently seeing their counsel without going from home cannot be withstood by the country people. Men of science then (if there were to be any) would only be employed as auxiliary counsel in difficult cases. But can they live by that? Certainly not. The present members of that kind therefore must turn marauder[s] in the county courts; and in future none will have leisure to acquire science. I should therefore be for excluding the county court attorneys, or rather for taking the General court lawyers from the incessant drudgery of the county courts and confining them to their studies that they may qualify themselves [as] well to support their clients as to become worthy successors of the bench. I hope to see the time when the election of Judges of the supreme courts shall be restrained to the bars of the General court and high court of chancery, for when I speak of the former above, I mean to include the latter. I should even in our present bills have no objections to inserting such a restriction to take place seven or fourteen years hence. Adieu.

Th: Jefferson

